

117 HR 5408 IH: For the relief of Michael Janssen and Steven Passantino.
U.S. House of Representatives
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V117th CONGRESS1st SessionH. R. 5408IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2021Mr. Ferguson introduced the following bill; which was referred to the Committee on the JudiciaryA BILLFor the relief of Michael Janssen and Steven Passantino.1.Law enforcement officer retirement benefits for Michael Janssen and Steven Passantino(a)In generalNotwithstanding any other provision of law, Michael Janssen and Steven Passantino shall, during any period they are employed as series 1895 officers of the U.S. Customs and Border Protection before, on, or after the date of enactment of this Act, be deemed to be performing service as a law enforcement officer (as that term is defined in section 8401 of title 5, United States Code) under chapter 84 of such title, and shall be subject to the terms and conditions applicable under such chapter to such officers.(b)Creditable service; depositAny creditable service performed before the date of enactment of this Act by Michael Janssen and Steven Passantino under such chapter 84 as such series 1895 officers shall be deemed to be service as such a law enforcement officer, but only if they meet the deposit requirements of section 8411(f) of such title 5 with respect to such service.